Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 04/08/2021 with the election of claims 25-39 and Fig. 6a.  Thus, claims 25-39 are presently pending in this application.  
Applicant's election with traverse is on the grounds that none of the identified species conform to the “combination of a textile flat structure and a bond agent” embodiment in claim 25. Paragraph 0212 of the PGPub of the present invention discloses the embodiment of claim 25 and therefore, this embodiment and the subspecies 6a are considered elected on the record.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26, 28-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ahern et al. (8562613) in view of Pacifico et al. (10201338) “Pacifico”.  
Regarding claims 25 and 31, Ahern discloses an implant for treating a bone defect (Fig. 1 and col. 1, lin. 14-18 disclose materials for replacing bone), comprising: osteoconductive supporting bodies (col. 3, lin. 10-14 disclose osteoconductive material) and an insertion aid 10 (Fig. 1 and col. 3, lin. 35-37), wherein the insertion aid is designed for insertion of the osteoconductive supporting bodies into a bone defect and for holding together the osteoconductive supporting bodies (col. 3, lin. 35-46 disclose the insertion mesh 10 holds the osteoconductive material within its pores), the insertion aid is configured as a combination of a textile structure and a bonding agent; where the textile flat structure is a mesh (col. 3, lin. 10-22 disclose a lubricating carrier or a bonding agent of collagen and col. 3, lin. 35-37 disclose the insertion aid 10 is a textile/mesh is combined with the carrier), and wherein the osteoconductive supporting bodies are bonded to one another by means of the bonding agent with formulation of a pastry or kneadable preparation (col. 2, lin. 19-26 disclose a flowable and packable osteoconductive supportive bodies and col. 3, lin. 35-37 disclose the flowable osteoconductive bodies combined with the lubricant carrier of collagen); except for a flat structure. 
However, Pacifico teaches a similar implant for treating bone defects (abstract) comprising an insertion aid configured as a flat structure (claim 1 discloses a surgical device having a support material or insertion aid; col. 3, lin. 28-32 disclose a flat surgical device shape)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the textile structure in Ahern to include a flat textile structure, as taught and suggested by Pacifico, for allowing the insertion aid to be cut into any desired shape and 
Furthermore, it would have been an obvious matter of design choice to modify the textile structure to be a flat shape, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claims 26 and 29, Ahern discloses osteoconductive supporting bodies comprise apatite and/or tricalcium phosphate or consist of apatite and/or tricalcium phosphate and that the apatite is selected from the group consisting of hydroxyapatite, fluorapatite, chlorapatite, carbonate-fluorapatite and mixtures of at least two of thereof (claim 4). 
Regarding claim 28, Ahern discloses the apatite and/or the tricalcium phosphate is/are not configured to be porous (claim 4 discloses apatite only which is fully configured of being nonporous). 
Regarding claim 32, Ahern discloses the bonding agent comprises a protein, in particular collagen and/or gelatin, and/or a polysaccharide, in particular a cellulose derivative such as carboxymethyl cellulose and/or hyaluronic acid (col. 3, lin. 19-22). 
Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ahern et al. (8562613) in view of Pacifico et al. (10201338) “Pacifico” further in view of Dalal et al. (2003/0049328) “Dalal”.
Ahern in view of Pacifico teaches the claimed invention of claim 25; except for the apatite and/or the tricalcium phosphate has a porosity of 1% to 50% and the tricalcium phosphate is selected from the group consisting of alpha-tricalcium phosphate, beta-
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the implant in Ahern in view of Pacifico, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ahern et al. (8562613) in view of Pacifico et al. (10201338) “Pacifico” further in view of Mohan et al. (2010/0209470) “Mohan”. 
Ahern in view of Pacifico teaches the claimed invention of claim 25; except for the bonding agent comprises a diluent, preferably glycerol; the bonding agent comprises an amount of liquid diluent, wherein the diluent is glycerol and/or water of 50 wt% to 95 wt%, based on the total weight of the bonding agent; the bonding agent is an anhydrous bonding 
However, Mohan teaches a similar bonding agent comprising a diluent, preferably glycerol comprising a water content of less than (par. 0013 discloses a composition having a certain wt% of glycerol and water) and comprises carboxymethyl cellulose and glycerol (par. 0076 discloses carboxyl methycellulose).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bonding agent in Ahern in view of Pacifico and Mohan to comprise an amount of liquid diluent, wherein the diluent is glycerol and/or water of 50 wt% to 95 wt%, based on the total weight of the bonding agent; the bonding agent is an anhydrous bonding agent;  the bonding agent has a water content of less than 5 wt%, based on total weight of the bonding agent, since these are result effective variables that contribute to the overall consistency and cohesiveness of the bonding agent, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the bonding agent comprises an amount of liquid diluent, wherein the diluent is glycerol and/or water of 50 wt% to 95 wt%, based on the total weight of the bonding agent; the bonding agent is an anhydrous bonding agent;  the bonding agent has a water content of less than 5 wt%, based on total weight of the bonding agent, would allow for a bonding agent with the sufficient consistency and cohesiveness to strongly bond the osteoconductive supporting bodies to the textile structure and to the implantation site.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ahern et al. (8562613) in view of Pacifico et al. (10201338) “Pacifico” further in view of Gradl et al. (2011/0027381) “Gradl”. 
 Ahern in view of Pacifico teaches the claimed invention of claim 25; except for the bonding agent is configured as an adhesive and the adhesive comprises an oligopeptide having 2 to 100 amino acid units, and/or a nitrogen-functionalized polysaccharide and/or a terminal oligolactam.  However, Gradl teaches a similar bonding agent comprising a terminally functionalized oligolactone (par. 0027).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bonding agent in Ahern in view of Pacifico to include an adhesive and the adhesive comprises an oligopeptide having 2 to 100 amino acid units, and/or a nitrogen-functionalized polysaccharide and/or a terminal oligolactam, as taught and suggested by Gradl, for choosing a crosslinker that is able to form bridges between collagen and stabilize the agent (par. 0027 of Gradl). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774